            Case 6:17-cv-00095-SEH Document 66 Filed 09/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                HELENA DIVISION


 CAROL LAFOUNTAINE, an
 individual,
                                                No. CV 17-95-H-SEH
                             Plaintiff,

 vs.                                            ORDER


 Harvest Management sub TRS Corp.,

                             Defendant.



       On August 23, 2021, Defendant filed a Motion for Leave to Redact and File

Exhibits. 1 The motion does not comply with L.R. 7.1.

       ORDERED:

       Plaintiffs Motion for Leave to Redact and File Exhibits is DENIED


       1
           Doc. 64.
Case 6:17-cv-00095-SEH Document 66 Filed 09/01/21 Page 2 of 2
